Citation Nr: 9901877	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  97-32 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a disability evaluation in excess of 20 
percent for chronic low back pain with degenerative joint 
disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant, his spouse, and his father


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from May 1987 to November 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that continued the evaluation of the 
veterans service-connected low back disability as 10 percent 
disabling.  Following further development of the evidentiary 
record, the RO in February 1998 increased the evaluation to 
20 percent disabling, effective from the date of receipt of 
the veterans reopened claim in March 1997.  The case is now 
before the Board for final appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The service-connected low back disorder is manifested by 
symptomatology that more nearly approximates severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  

3.  No unusual or exceptional disability factors have been 
demonstrated with respect to the low back disorder.  


CONCLUSION OF LAW

The criteria for a 40 percent evaluation for low back 
disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.40, 4.45, 4.71a, 
Diagnostic Code 5293 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating is plausible and thus well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); see 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (a claim of 
entitlement to an increased evaluation for a service-
connected disability generally is a well-grounded claim).  
The Board is satisfied that all relevant evidence has been 
obtained with respect to this claim and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1998), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
service-connected disability at issue on this appeal.  The 
Board has found nothing in the historical record that would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  The Board is of the 
opinion that, except as may be noted below, this case 
presents no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. at 58.  The 
evidence in closest proximity to the recent claim is the most 
probative in determining the current extent of impairment.  
Id.  

It is contended by and on behalf of the veteran that his low 
back disability is more severely disabling than currently 
evaluated.  It is claimed that he has low back pain with 
radicular symptoms with an L4-5 central herniated disc with 
tear of the annulus adjacent to the bilateral L-5 nerve roots 
and narrowed inferior foramina at the L4-5 and L5-S1 levels.  
It is asserted that the service-connected low back disorder 
results in impairment under the ordinary conditions of life 
that warrants the next higher evaluation, especially in light 
of the provisions of 38 C.F.R. § 4.7 and § 4.21.  It also 
maintained that the provisions of 38 C.F.R. § 3.321(b)(1) are 
applicable in this case.  The veteran claims that his low 
back problems have markedly interfered with his employment 
prospects.  

Factual Background

The service medical records indicate that the veteran was 
seen at a service clinic in April 1992 for a chief complaint 
of a loss of feeling in his left big toe of four days 
duration without a specific history of trauma or especially 
vigorous activity.  However, the record indicates that he was 
seen at a service dispensary in February 1988 following his 
involvement in a motor vehicle accident in December 1987.  
His injuries included an injured lower back.  He was seen on 
a number of occasions following April 1992 for complaints of 
low back pain and radiculopathy.  Diagnostic imaging during 
service visualized abnormalities of the lumbosacral spine 
that were interpreted as suspicious for a Grade I 
spondylolisthesis or a posterior herniated disc at L4-5.  A 
magnetic resonance imaging (MRI) scan in May 1992 visualized 
marked disc space narrowing at L5-S1 with mild degenerative 
changes present in the facet joints at that level, and 
considerable degenerative disk disease with a moderately 
severe diffuse bulge of the disc at L4-5.  No frank disc 
herniation was demonstrated.  A bone scan in November 1992 
was essentially normal.  The diagnosis of a Medical 
Evaluation Board was recurrent low back pain that was felt to 
have begun in service and that rendered the veteran unfit for 
duty.  The veteran was separated due to physical disability.  

When the veteran was examined by VA in February 1994, X-rays 
of the lumbar spine showed no narrowing of the disc spaces 
but visualized an expanding deformity in the anterior 
superior margin of the S-1 vertebral body which was felt to 
be remote or secondary to old fracture.  The pertinent 
impression was chronic low back pain secondary to a 
musculoskeletal-type syndrome.  

By a rating decision dated in August 1994, service connection 
was granted for chronic low back pain with degenerative joint 
disease and rated 10 percent disabling under diagnostic codes 
5003 and 5295, effective from separation from separation.  
The veteran reopened his claim for an increased rating for 
low back disability in March 1997.  

Pertinent Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The evidence in closest proximity to the recent 
claim is the most probative in determining the current extent 
of impairment.  Id.  

Under Code 5292, moderate limitation of motion of the lumbar 
segment of the spine warrants a 20 percent evaluation; a 40 
percent evaluation is warranted where severe limitation of 
motion is shown.  38 C.F.R. § 4.71a, Code 5292.  

Under Code 5295, a 20 percent evaluation is warranted for 
lumbosacral strain where there is muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position.  A 40 percent evaluation requires 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, a positive Goldthwaits sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation is 
also warranted if only some of these manifestations are 
present if there is also abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Code 5295.  

Under Code 5293, a 20 percent evaluation is warranted for 
moderate intervertebral disc syndrome with recurring attacks.  
A 40 percent evaluation requires severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  A 
60 percent evaluation requires pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy (i.e., with characteristic pain and demonstrable 
muscle spasm and an absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc) and 
little intermittent relief.  38 C.F.R. § 4.71a, Code 5293.  

Analysis

In February 1998, the veterans service-connected low back 
disability was rated 20 percent disabling under Diagnostic 
Code 5293 of the rating schedule.  As indicated above, the 
service-connected disability was initially rated under the 
diagnostic codes involving degenerative joint disease (Code 
5003) and lumbosacral strain (Code 5295).  Degenerative joint 
disease under Code 5003 is evaluated on the basis of the 
limitation of motion of the joint affected, here the 
lumbosacral spine.  Thus, an increased rating may be assigned 
if the veterans low back disorder more nearly approximates 
the criteria for an increased rating under diagnostic codes 
5292, 5293 or 5295.  

However, although the low back disorder could be rated by 
recourse to several diagnostic codes, the rule against 
pyramiding precludes the use of multiple diagnostic codes in 
order to artificially inflate the service-connected 
evaluation.  38 C.F.R. § 4.14 (1998).  Rather, the diagnostic 
code is applied that best reflects the overall disability 
picture shown for the specific anatomical part involved.  The 
service-connected evaluation is assigned that most accurately 
reflects the degree of functional impairment shown by the 
evidence of record.  The Board is of the opinion that the 
overall disability picture reflects symptomatology compatible 
with a 40 percent evaluation, but no more, under Diagnostic 
Code 5293.  

The record shows that when the veteran was examined by VA in 
December 1997, he had forward flexion to 35 degrees with pain 
on a scale of 1 to 10 graded as 2, 3/10 at 55 degrees, and 5-
6/10 at 75 degrees, with all pain being felt in the mid-low 
back.  The veteran complained of pain 4-5/10 at 25 degrees on 
backward extension in the mid-low back.  He also complained 
of pain 4/10 at 36 degrees on right lateroflexion and pain 
3/10 at 36 degrees on left lateroflexion in his mid-low back.  
Rotation was not noted by the examiner.  His subjective 
degree of discomfort in the low back on the day of 
examination was 3-4/10, although the veteran indicated that 
it can reach 10/10.  

The examiner noted that an MRI had been performed in 
September 1996, the report of which the examiner reviewed.  
The MRI showed an L4-5 central disc herniation with a tear of 
the annulus immediately adjacent to the bilateral L-5 nerve 
roots exiting the thecal sac without significant spinal 
stenosis, and narrowed inferior foramina at the L4-5 and L5-
S1 levels with preservation of the perineural fat, and mild 
L5-S1 disc spur without significant stenosis.  On clinical 
examination in December 1997, the veteran wore a lumbosacral 
brace and exhibited paraspinal tenderness in the low 
lumbosacral area graded 2/10 in severity.  He had straight 
leg raising, he complained of pain of 3/10 in the mid-low 
back at 65 degrees (on the right) and of pain of 4/10 in the 
mid-low back at 35 degrees on the left.  He did not want to 
go any farther on left straight leg raising.  

Moreover, the veteran reported that when seen by a 
neurosurgeon in September 1997, he had increasing low back 
pain, which went down both of his lower extremities, more on 
the left than on the right, in a radicular fashion.  Although 
neurosurgery was advised, the veteran was reluctant and 
anxious about surgical intervention.  The veteran complained 
of a deep aching across his low back daily, more so with 
sitting, which was intermittent.  The pain waxed and waned in 
severity, ranging from 4-5 on a 10 scale to 10/10.  The 
veteran said that at times, he experienced sharp shooting 
pains and tingling and numbness down one of his lower 
extremities, more so on the left, where the radiating 
symptoms extended down the back of his leg to the toes.  On 
the right, the radiating symptoms extended only down the back 
of his thigh.  The radiating pain was more intense on the 
left.  The radiculopathy lasted from only seconds to as much 
as 30 to 60 minutes.  The veteran indicated that while he did 
not like to take medication, he took Robaxin and Darvocet for 
pain a couple of times every three to four days.  Otherwise, 
he tries to put up with the pain.  The veteran indicated that 
he was told that neurosurgery should be planned if he 
experienced footdrop.  The diagnostic impression was 
consistent with the MRI and the findings on clinical 
examination.  

The record contains much evidence of intervertebral disc 
syndrome and of symptomatology consistent with significant 
lumbosacral strain, but the findings are not wholly 
consistent.  Although the veteran clearly has intermittent 
attacks of radicular symptoms, his neurologic status is not 
so compromised that he could be said to warrant any more than 
a 40 percent rating under Code 5293.  For example, when 
examined by a VA neurosurgeon in September 1997, motor 
strength and reflexes in his lower extremities did not appear 
to be significant impaired.  His motor strength and reflexes 
in the lower extremities were similarly normal when examined 
for VA at a university medical center in May 1997.  Although 
the veterans complaints were similar to those mentioned 
above, he was in no acute distress at that time and did not 
wear any rigid back brace.  He did not use any gait aid.  He 
used pain medication once and awhile and heat and cold to 
alleviate his back pain.  He did not do any regular exercises 
for his back.  An examination of his back was mostly 
unremarkable, with forward flexion of the lumbar spine nearly 
full at 90 degrees, although he just barely reversed the 
lumbar lordosis in this maneuver.  Lateral bending was more 
restricted, however, extending only to 10 degrees, 
bilaterally.  The veteran had full rotation to 40 degrees, 
bilaterally.  The examiner stated that there was no evidence 
of pain on motion.  Moreover, straight leg raising was 
negative.  There was no evidence of muscle atrophy in either 
lower leg.  His sensory examination was intact.  X-rays of 
the lumbosacral spine, however, were interpreted by the 
radiologist as showing slight narrowing of the L4-5 disc 
space with reversal of the normal lordotic curvature, and 
facet arthropathy at L5-S1.  The diagnostic impression was 
chronic lumbosacral strain, but the examination findings in 
this instance were compatible with no more than the 20 
percent evaluation currently assigned, even if the disability 
were rated under Code 5295.  With the exception of narrowing 
or irregularity of the joint space, none of the symptoms 
necessary for a 40 percent evaluation under Code 5295 was 
demonstrated.  

It seems, however, that the symptomatology associated with 
the veterans low back pathology increased in severity in 
recent years but was classically intermittent.  The record 
shows, moreover, that his low back disorder significantly 
affected his employment as a file clerk and driver for a 
medical center, an occupation that involved much bending, 
lifting, and physical exertion, and which led to a recent 
recommendation from his supervisor that he be relieved from 
his position because of his physical limitations.  

It would seem, therefore, that the veterans low back 
pathology, while not wholly consistent with respect to 
clinical findings, nevertheless results in significant 
functional impairment under the ordinary conditions of life, 
at least as it affected his occupation as a file clerk and 
driver.  38 C.F.R. §§ 4.10, 4.40.  This case seems to involve 
the scenario contemplated by 38 C.F.R. § 4.21, where not all 
of the symptoms necessary for a specific rating are shown but 
where the veterans functional impairment nevertheless 
warrants the next higher evaluation.  Moreover, the recent 
evidence of pain on motion and intermittent flare-ups of low 
back pain point to a more restricted limitation of motion of 
the lumbar spine than is contemplated in the rating currently 
assigned.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  The Board thus concludes that the veterans overall 
symptomatology more nearly approximates the criteria for a 40 
percent rating under Diagnostic Code 5293.  

However, the Board is also of the opinion that the veterans 
low back symptoms, while approaching the severe, are not 
shown to be pronounced.  Although radiculopathy is 
demonstrated, neurologic findings appropriate to the site of 
the diseased discs are not shown.  Muscle atrophy is not 
shown in the lower extremities and deep tendon reflexes are 
not significant diminished and he does not, as yet, have 
footdrop.  Although he wears a soft back brace, he does not 
require aids for his gait, which is not shown to be currently 
impaired.  His attacks of low back pain are intermittent and 
do not seem in this case to require significant amounts of 
analgesic medication.  The range of motion of his lumbar 
spine was nearly full in three planes of excursion, albeit 
with pain in the mid-low back, although there was restriction 
of forward flexion  the most important plane of excursion  
that was essentially severe if pain were factored in.  Viewed 
as a whole, however, pronounced intervertebral disc syndrome 
is not shown or more nearly approximated.  38 C.F.R. § 4.7.  

The Board has also considered possible entitlement to an 
extraschedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b) (1998).  However, the Board has not been presented 
with such an exceptional or unusual disability picture, with 
related factors including frequent hospitalizations or marked 
interference with employment, as to render impractical the 
application of the regular schedular standards.  The veteran 
has not been frequently hospitalized recently such as to 
warrant extraschedular consideration.  Although he has 
experienced a measure of interference with his employment as 
a file clerk and driver at a medical center, it is not shown 
that he is significantly disabled with respect to other lines 
of occupational advancement for which he may be qualified.  
He has displayed a reasoned intelligence in the course of 
this appeal and undoubtedly could function in work settings 
not requiring much physical exertion.  Based on these 
considerations, the Board finds that the RO did not err in 
failing to refer this claim to the Director of the 
Compensation and Pension Service for an initial 
determination.  See Floyd v. Brown, 9 Vet. App. 88, 95 
(1996).  


ORDER

A 40 percent evaluation is granted for low back disability, 
subject to controlling regulations governing the payment of 
monetary benefits.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.  

- 2 -
